           Case 1:20-cv-10444-DJC Document 89 Filed 10/29/20 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

NEURAL MAGIC, INC.
            Plaintiff(s)

            v.                                            Civil Action No 20-10444-DJC

FACEBOOK, INC.
            Defendant(s)

                             NOTICE OF SCHEDULING CONFERENCE

An initial scheduling conference will be held in Courtroom 11 on the 5th floor on November 16, 2020
at 3:15PM, in accordance with Fed. R. Civ. P. 16(b) and Local Rules (LR) 16.1 (as modified by this
Order) and 16.6 (for patent cases). Counsel may be given a continuance only if actually engaged on trial.
The court considers compliance with sections (B), (C), and (D) of LR 16.1 (as modified by this Order)
and LR 16.6 for patent cases to be of the utmost importance. Failure to comply fully with this notice
and with sections (B), (C), and (D) of LR 16.1 (as modified by this Order) and section (A) of LR 16.6
for patent cases may result in sanctions under LR 1.3. Counsel for the plaintiff is responsible for
ensuring that all parties and/or their attorneys, who have not filed an answer or appearance with the court,
are notified of the scheduling conference date.

         The parties shall comply with the requirements of LR 16.1 (B), (C), and (D) except as modified
below:
         1. Obligation of counsel to confer. Counsel for the parties shall comply with LR 16.1 (B) except
that Counsel need not prepare an agenda of matters to be discussed at the scheduling conference unless:
                  a. Counsel agree that there are matters not otherwise addressed under LR 16.1 that the
court should address at the scheduling conference; or
                  b. Counsel are specifically directed to prepare such agenda by the court.
         2. Settlement Proposals. The parties shall comply with LR 16.1(C).
         3. Joint Statement. The parties shall comply with LR 16.1(D), but their joint statement shall also
include a concise summary of the position of the plaintiff(s) and defendant(s) regarding both liability and
relief sought.
                   If one party does not cooperate with the other party or parties in preparing a joint
statement as required by the local rules and this Order, the other party or parties shall file a separate
statement containing the information required by LR 16.1(D) (as modified by this Order), the identity
of the party not cooperating in the preparation of the joint statement and the efforts undertaken to obtain
that cooperation.

                                                          Denise J. Casper
                                                          United States District Judge

October 29, 2020                                          By: /s/ Lisa M. Hourihan
      Date                                                         Deputy Clerk
